
	
		I
		112th CONGRESS
		2d Session
		H. R. 4482
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make permanent
		  home loan guaranty programs for veterans regarding adjustable rate mortgages
		  and hybrid adjustable rate mortgages.
	
	
		1.Making permanent certain home
			 loan guaranty programs for veterans
			(a)Extension of
			 Demonstration Project on Adjustable Rate MortgagesSection
			 3707(a) of title 38, United States Code, is amended by striking carry
			 out a demonstration project under this section during fiscal years 1993 through
			 2012 and inserting carry out a program.
			(b)Extension of
			 Demonstration Project on Hybrid Adjustable Rate MortgagesSection 3707A(a) of such title is amended
			 by striking carry out a demonstration project under this section during
			 fiscal years 2004 through 2012 and inserting carry out a
			 program.
			
